DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 4/23/2021.  As directed by the amendment, claims 158, 159, 161, 162, 166-169, 171-177 and 179 have been amended. Claims 158-179 are pending in the instant application.
In response to the double patenting rejection, Applicant argues on page 8 of Remarks filed 4/23/2021 (hereinafter “Remarks”) that “the Office Action has not properly analyzed [deliver the power to the heater wire to maintain or alter the temperature of the flow of gases to achieve the target patient end gases temperature and achieve a desired temperature at the patient interface]”. The Examiner apologizes for the omission of explicit reference to patented claim 18 in the example rejection of claim 158. However, the complete rejection was based on the instant limitations all being present (or more narrowly construed) in the patented claims, and patented claim 18 was included in the overall rejection of claims 158, 160-169 and 171-179, and patented claim 1 contains the first half of the contested limitation (in the section starting with “adjust”) and patented claim 18 contains the second half of the contested limitation; therefore, the overall double patenting rejection stands. Moreover, since double patenting rejections cannot be held in abeyance, and Applicant has not convincingly 
Applicant has amended claim 159 such that the subject matter finds support in the instant specification as originally filed; the rejection of claim 159 under 35 USC 112(a)/first paragraph is withdrawn.
Applicant states on page 9 of Remarks that they do not acquiesce to the Examiner’s interpretation of “ambient temperature sensor” on page 6 of the Office Action mailed 11/25/2020, citing page 17, lines 26-27. The Examiner respectfully points out that Applicant has omitted the lines that immediately follow those cited by Applicant (i.e. page 17, lines 28-29), which state, “It is most preferred that temperature sensor 60 is located in the gases stream after (downstream of) the fan unit 13, and as close to the inlet or entry to the humidifier chamber as possible” (emphasis added). It was these lines that prompted the understanding of the full scope of the claim term, i.e. that the ambient temperature sensor is “not necessarily an atmospheric temperature sensor…but rather any temperature sensor positioned upstream of the humidity chamber,” because an artisan at the time of invention would have known that this most preferred positioning (i.e. downstream of a flow module), see e.g. Pujol (US 2008/0308100 A1; para [0045]), changes the flow/pressure and thus indirectly alters the humidity/temperature of ambient atmospheric gas as it passes though the flow module, such that the temperature of post-flow module gas is not precisely the same as atmospheric gas, i.e. Applicant’s disclosed most preferred positioning would typically not have been considered “ambient” by an artisan, such that the Examiner needed to put readers on notice to the specification’s unconventional use of this term. Applicant is 

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 of Remarks that neither Muller nor McPhee separate disclose or teach determining a target patient end gases temperature “based at least in part on the data relating to the flow rate measured by the flow sensor and the data relating to the temperature measured by the ambient temperature sensor” (emphasis Applicant’s). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner feels that a pictorial comparison of the embodiment within the claims that was elected by original presentation and the prior art may aid in demonstrating what the claims require [particularly since claim 158 still requires that the patient end be “configured to be connected to an unheated secondary hose” and that the controller be “configured to…achieve the a target patient end gas temperature and achieve a desired temperature at the patient interface,” i.e. temperatures at two locations] and what the prior art discloses/teaches:

    PNG
    media_image1.png
    416
    633
    media_image1.png
    Greyscale

In the disclosed invention (see e.g. page 25, lines 24-30), the temperature of a gas at A is increased as the gas flows to B and then decreased as the gas flows to C. As discussed in the rejection (essentially maintained below) and as acknowledged by Applicant on page 10 of Remarks, Muller discloses controlling the heater wire to compensate for heat losses in order to ensure that a desired temperature at C is achieved, and Muller discloses that the target temperature at A is based at least in part on flow rate data and ambient temperature data (para [0044]). As acknowledged by the Examiner in the rejection, Muller does not explicitly disclose a length of unheated conduit (i.e. extending between B and C), such that Muller does not disclose a patient end temperature sensor at B or a target patient end gases temperature at B as instantly claimed. However, McPhee and White teach (and Muller suggests) the inclusion of such a length of unheated conduit, with White explicitly teaching that it was known at the time the combination of Muller in view of McPhee and White teaches the invention of instant claims 158, 171 and 178.

Applicant argues on page 11 of Remarks that the dependent claims are allowable for the reasons argued by Applicant above and “also because the dependent claims recite additional patentable limitations.” 
The Examiner refers to her response to these arguments above, and points out that the second half of Applicant's arguments with regards to the dependent claims fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues on page 12 of Remarks regarding claim 169 that the Office Action has not established that Pujol discloses or suggests “determining “the target patient end gases temperature further based on pressure of the flow of gases measured before the flow of gases enters the humidifier” because Muller “does not disclose measuring temperature “of the air actually entering the humidification chamber,” but rather discloses that the gas temperature sensor 23 is positioned at the outlet of the humidifier 19” (bold/italic emphasis Applicant’s, underlined emphasis added) and that “the modification of Muller as proposed by the Office Action would impermissibly change the principle of operation of Muller”.
The Examiner respectfully submits that Applicant appears to have misunderstood the rejection of claim 169. Muller does indeed disclose measuring the temperature of 25 to measure the temperature of this air (the temperature sensor 23 referenced by Applicant was relevant only to dependent claims 159/172/179 before the amendment). However, as taught by Pujol para [0045], temperature readings from this ambient location (i.e. upstream of a flow generator) may not accurately reflect the temperature of the gas entering the humidification, which can have an effect when controlling humidifier parameters (e.g. Pujol paras [0048-49]), because of pressure changes. Therefore, including a pressure sensor would allow the system to account for these differences in temperature. The Examiner fails to see how this would change the principle of operation of Muller (the same operation would occur, just with a correction factor); therefore, the Examiner maintains the rejection of claim 169 below.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 158, 160-169 and 171-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 11, 13, 15, 17-19 and 21 of U.S. Patent No. 10,058,663 B2. Although the claims at issue are not identical, they are the patented claims contain all of the instant limitations (or narrower versions thereof), and wherein combining limitations from the patented claims to arrive at the instantly combinations would have been obvious to an artisan at the time of invention in order to recite a more comprehensive apparatus that thus anticipates the instant claims.
Claim 159 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 and 17 of U.S. Patent No. 10,058,663 B2 in view of McPhee (US 2002/0129815 A1; hereinafter “McPhee”). As discussed above, the patented claims anticipate the limitations of instant claim 158, and patented claim 8 further recites detecting an exit port temperature, but the patented claims lack that the target patient end gases temperature determined by the controller is greater a temperature of the flow of gases as the exit port of the humidifier. However, McPhee teaches that it was known in the respiratory humidifier art at the time of invention to utilize a conduit heater wire to increase the temperature of humidifier outlet gases to their target patient end temperature by setting the target patient end temperature to be above the exit port temperature by an offset value. Therefore, it would have been obvious to an artisan at the time of invention for the patented claims to include the missing limitation as taught by McPhee, in order to produce the expected result of minimizing or eliminating condensation (McPhee, para [0178]) by reducing the relative humidity of the gas while it is in the heated conduit due to the temperature differential.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 171-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose a non-transitory computer readable medium storing the all of claimed instructions for execution by a controller of a breathing assistance system, because, at best, the specification as originally filed only mentions pre-set values for parameters (which are not instructions) being stored in the memory of a controller and pre-loaded PID control algorithms (which do not themselves determine a target patient end gases temperature).

Claim Interpretation
An “ambient” temperature sensor as claimed, per the specification, see page 17, lines 26-29, and page 22, lines 5-21, is not necessarily an atmospheric temperature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 158-162, 166-168, 171-173 and 175-179 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller (WO 2007/121736 A2; hereinafter “Muller", wherein the national stage PGPub, US 2010/0132707 A1, will be referenced in the rejection below as an English translation of the WIPO document) in view of McPhee (US 2002/0129815 A1; hereinafter “McPhee”) and White et al. (US 2004/0261797 A1; hereinafter “White”.
Regarding claims 158, 159, 171, 172, 175, 178 and 179 (where claim 171+175 is non-transitory CRM storing the instructions for the steps for which the controller of claim 158 is configured, and claim 178 is a method performed by a system configured according to claim 158), Muller discloses a breathing assistance system (Fig. 1) for delivering gases to a patient for therapeutic purposes and method of operating the same (paras [0001-0003]), comprising:
a humidifier (humidifier unit 3) comprising a humidifier chamber (reservoir 20)  configured to hold a volume of water (Fig. 1; para [0030]) and a heater plate (humidifier heating 18) configured to heat the volume of water (Fig. 1; para [0030]), the humidifier further comprising an inlet port (to the left in Fig. 1) and an exit port (to the right in Fig. 1), the humidifier configured to receive a flow of gases via the inlet port (see arrow to the left of the humidifier 3, near label 12 in Fig. 1), heat and humidify the flow of gases (para [0030]), and permit the flow of gases to exit the humidifier via the exit port (see arrow to the right of the humidifier 3 in Fig. 1);
an ambient temperature sensor (ambient temperature sensor 25) configured to measure a temperature of the flow of gases before the flow of gases enters the humidifier via the inlet port (para [0029);
a conduit (to the right of the humidifier 3 in Fig. 1) configured to deliver the flow of gases to the patient via a patient interface (the prongs of nasal cannula 27), the conduit comprising a heater wire (heating wire 26) positioned therein and configured to heat the flow of gases within the conduit (Fig. 1; para [0031]), 
a flow sensor (volume flow sensor 24) configured to measure a flow rate of the flow of gases through the breathing assistance system (paras [0029] and [0035-37]); 
an exit port temperature sensor (temperature sensor 23) configured to measure a temperature of the flow of gases at the exit port of the humidifier (Fig. 1; para [0036]),
and
a controller (humidifier electronics 13, comprising means for determining set gas temperature function 35, gas temperature controller 26 and tube heater control 39)  configured to:
receive data relating to the flow rate measured by the flow sensor (paras [0035-36]), and data relating to the temperature measured by the ambient temperature sensor (paras [0035-36]).
determine a target humidifier exit port temperature (set gas temperature Tb) based at least in part on the data relating to said flow rate measured by the flow sensor and the data relating to the temperature measured by the ambient temperature sensor (paras [0036-37]), wherein the target humidifier exit port temperature varies based on a change in at least one of the flow rate measured by the flow sensor or the temperature measured by the ambient temperature sensor (Figs. 2-4; para [0044]), 
determine a power to be delivered to the heater wire (tube heating power; Figs. 5-7; paras [0044-46] and [0049-50]), and 
deliver the power to the heater wire to maintain the temperature of the flow of gases at the target humidifier exit port temperature and to achieve a desired temperature at the patient interface (comfort value Co) (paras [0046-47] and [0050-51]).
 Muller further discloses the controller configured to receive data relating to the temperature of the flow of gases measured by the humidifier exit port temperature sensor (para [0036]), compare the target humidifier exit port temperature to the temperature of the flow of gases measured by the humidifier exit port sensor (para [0036]) and determine, based on the comparison, a humidifier heater power (humidifier heating power Pb), and apply the determined humidifier heater power to the humidifier heater to maintain or alter the temperature of the flow of gases to achieve the target humidifier exit port temperature (para [0036]); however, while Muller Fig. 1 suggests that the conduit further comprises a patient end configured to be connected to an unheated secondary hose (e.g. one of the bifurcated cannula the conduit further comprising a patient end configured to be connected to an unheated secondary hose. Muller is also silent regarding a patient end temperature sensor configured to measure a temperature of the flow of gases at the patient end of the conduit, and the controller configured to receive data relating to the temperature of the flow of gases measured by the patient end temperature sensor, to determine a target patient end gases temperature based at least in part on the data relating to the flow rate measured by the flow sensor and the data relating to the temperature measured by the ambient temperature sensor, wherein the target patient end gases temperature varies based on a change in at least one of the flow rate measured by the flow sensor or the temperature measured by the ambient temperature sensor and wherein the target patient end gases temperature determined by the controller is greater than the temperature of the flow of gases at the exit port of the humidifier, compare the target patient end gases temperature to the temperature of the flow of gases measured by the patient end temperature sensor and determine, based on the comparison, a heater wire power, and deliver the power to the heater wire to maintain or alter the temperature of the flow of gases to achieve the target patient end gases temperature and achieve the desired temperature at the patient interface.
However, both McPhee and White teach that it was known in the respiratory humidifier art at the time of invention for a respiratory humidifier system to include a heated conduit (McPhee: conduit 14; White: conduit 3) (McPhee Fig. 5, para [0114]; comprising a patient end (at 17 in McPhee; at 64 in White, Fig. 12) configured to be connected to an unheated secondary hose (McPhee: the tubing shown in Fig. 5 to the right of mask 16 and to the left of 17; White: tubing 62, para [0077]). White further teaches that the secondary hose allows gases to cool slightly towards the dew point of the gas (para [0008]), which would have insinuated/suggested to an artisan at the time of invention that the gas at the patient end of the conduit must be at a slightly higher temperature, i.e. a target patient end gases temperature, than the desired temperature at the patient interface, and McPhee further teaches a patient end temperature sensor (temperature probe 17) configured to measure a temperature of the flow of gases at the patient end of the conduit (Fig. 5; para [0116]), and wherein the controller is configured to receive data relating to the temperature of the flow of gases measured by the patient end temperature sensor (e.g. para [0179]), to determine a target patient end gases temperature (airway set-point) based on the humidifier exit port temperature, wherein the target patient end gases temperature determined by the controller is greater than a temperature of the flow of gases at the exit port of the humidifier (because the target patient end gases temperature is dependent on and offset above the exit port temperature, see paras [0176-178]), compare the target patient end gases temperature to the temperature of the flow of gases measured by the patient end temperature sensor and determine, based on the comparison, a power to be delivered to the heater wire, and deliver the power to the heater wire to maintain or alter the temperature of the flow of gases to achieve the target patient end gases temperature (for an offset of 3 °C and a humidification chamber outlet gases 
Therefore, it would have been obvious to an artisan at the time of invention to modify the system/method of Muller to include the conduit further comprising a patient end configured to be connected to an unheated secondary hose as taught by McPhee and White, and a patient end temperature sensor configured to measure a temperature of the flow of gases at the patient end of the conduit and the controller configured to receive data relating to said temperature as further taught by McPhee, and the controller configured to determine a target patient end gases temperature (that is higher than the desired patient interface temperature disclosed by Muller, as taught by White) based at least in part on the data relating to the flow rate measured by the flow sensor and the data relating to the temperature measured by the ambient temperature sensor (by virtue of the target patient end gases temperature being based on the humidifier outlet temperature as taught by McPhee, which is based on these variables as discussed above regarding Muller), wherein the target patient end gases temperature varies based on a change in at least one of the flow rate measured by the flow sensor  (as taught by McPhee) and achieve the desired temperature at the patient interface (as taught by Muller, and further in view of White), in order to provide the expected results of a humidifier system/method where the system takes into account ambient temperature and flow to output a desired level of humidity and temperature from the humidifier chamber determined from a patient end setting (Muller paras [0035-36] and [0046]; see also McPhee para [0145] and White para [0039] regarding outputting a desired level of humidity and temperature based on a patient end setting), the heated conduit raises the temperature of the gases (and thus reduces the relative humidity) to a target patient end gases temperature to prevent rain-out/condensation during transport (McPhee para [0178]), and then the temperature is lowered back to the desired temperature/relative humidity at the patient interface (White, para [0008]).
Muller does not explicitly disclose a non-transitory computer readable medium storing instructions that, when executed by the controller of the breathing assistance system, cause the controller to perform the operations for which it is configured above. However, Muller does disclose that the control and regulation takes place digitally and is program-controlled (para [0035]) and McPhee and White both demonstrate that it was well known in the respiratory therapy system art at the time of invention for such a system to include a non-transitory computer readable medium storing instructions that, when executed by the controller of the breathing assistance system, cause the controller to perform the operations for which it is configured (McPhee, para [0116]; White, para [0040]), such that it would have been obvious to an artisan at the time of invention to include in the system of Muller a non-transitory computer readable medium storing instructions that, when executed by the controller of the breathing assistance system, cause the controller to perform the operations for which it is configured as taught by McPhee and White, in order to provide the expected result of transferable and/or system-mounted programming for operating the controller according to the steps above.
Regarding claim 160, Muller in view of McPhee and White teaches the system of claim 158, wherein Muller further discloses/McPhee further teaches wherein the controller is configured to determine the target patient end gases temperature based at least in part on a rule-based system loaded in a memory of the controller, a mathematical formula loaded in the memory, or a look-up table loaded in the memory (Muller Figs. 5-7; para [0061]; McPhee para [0176]).
Regarding claims 161 and 173, Muller in view of McPhee and White teaches the system and medium of claims 158 and 171, wherein McPhee and White further educate Muller to include wherein the controller is further configured to adjust power delivered to the heater wire to substantially achieve a user-set target dew point temperature (McPhee para [0145]; White para [0008]), wherein it would have been obvious to an artisan at the time of invention for the system of Muller as modified by McPhee and White to include this further limitation, in order to allow the system to be set to deliver 100% relative humidity to/by those patients requiring such (McPhee para [0008]; White para [0008]).
Regarding claim 162, Muller in view of McPhee and White teaches the system of claim 161, wherein McPhee further educates Muller to include wherein the user set target dew point temperature relates to an absolute humidity level of substantially 44mg H20 / liter of air (McPhee para [0145]), wherein it would have been obvious to an artisan at the time of invention for the system of Muller as modified by McPhee and White to include this further limitation, in order to allow the system to be set to deliver this high level of humidity to/by those patients requiring such (McPhee para [0008]).
Regarding claim 166, Muller in view of McPhee and White teaches the system of claim 158, wherein Muller further discloses that the humidifier further comprises:
a heater plate temperature sensor (humidifier temperature sensor 22) configured to measure a temperature of the heater plate (Fig. 1; para [0030]),
wherein the controller is further configured to adjust power delivered to at least the heater plate based on the temperature measured by the heater plate sensor (paras [0056-57]).
Regarding claims 167, 168, 176 and 177, Muller in view of McPhee and White teaches the system and medium of claims 158 and 175, wherein McPhee and White further teach to include wherein the controller is further configured to adjust the power delivered to the heater wire to maintain or alter the temperature of the flow of gases to achieve a desired dew point at the patient interface (White, para [0008]), wherein the desired dew point comprises 31 - 38 °C (McPhee para [0145]), wherein it would have been obvious to an artisan at the time of invention for the system of Muller as modified by McPhee and White to include these further limitations, in order to allow the system to be set to deliver to deliver 100% relative humidity within a range of suitable breathing temperatures according to a given patient’s needs (McPhee para [0008]; White, para [0008]).

Claims 163, 169 and 174 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller in view of McPhee as applied to claims 158 and 171 above, and further in view of Pujol et al. (US 2008/0308100 A1; hereinafter "Pujol").
Regarding claims 163 and 174, Muller in view of McPhee and White teaches the system and medium of claims 158 and 171, wherein Muller discloses wherein the ambient temperature sensor (25) is comprised by the humidifier unit (Fig. 1; para [0029]), but Muller does not explicitly recite wherein the ambient temperature sensor is located at or close to the inlet port and is configured to measure the temperature of the flow of gases substantially as it enters the humidifier. However, it has been held that rearranging parts of an invention involves only routine skill in the art. The instantly claimed arrangement would have been obvious to try from a finite number of locations for the ambient temperature sensor of Muller, with the expected result of allowing the system to track with ambient temperature. Such a modification would appear to involve the mere rearrangement of parts without a change  that would prevent the use of the instantly claimed configuration, and it appears that Muller would perform equally well with such a modification. Additionally, Pujol teaches that it was known in the respiratory humidifier art at the time of invention that atmospheric/ambient temperature can be altered before entering a humidifier chamber (para [0045]), such that it would have been obvious to an artisan at the time of invention to modify the system of Muller to include the ambient temperature sensor located at or close to said inlet port and configured to measure the temperature of said flow of gases substantially as it enters said humidifier unit as taught by Pujol, in order to more accurately take into account the temperature of the air actually entering the humidification chamber and/or to avoiding an external positioning of the sensor to minimize potential damage thereto.
Regarding claim 169, Muller in view of McPhee and White teaches the system of claim 158, but Muller is silent regarding wherein the controller is configured to determine the target patient end gases temperature further based on pressure of the flow of gases before the flow of gases enters the humidifier. However, Pujol teaches that it was known in the respiratory humidifier art at the time of invention that pressure changes within the system can affect the temperature of before entering a humidifier chamber (para [0045]), such that it would have been obvious to an artisan at the time of invention to modify the system of Muller to include wherein the controller is configured to determine the target patient end gases temperature further based on pressure of the flow of gases before the flow of gases enters the humidifier as taught by .

Claims 164 and 165 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller in view of McPhee as applied to claim 158 above, and further in view of Applicant’s Admitted Prior Art (page 1, line 32-page 2, line 4; hereinafter “Applicant’s APA”) and Farbarik (US 2008/0078248 A1; hereinafter “Farbarik”).
Regarding claims 164 and 165, Muller in view of McPhee and White teaches the
system and method of claims 158 and 171, wherein Muller further discloses a source of pressurized of gas/gas flow (compressor 6) upstream of the humidifier (Fig. 1) and wherein the controller is further configured to produce a user-set flow rate (paras [0034] and [0043]) and that blowers were known well known in the respiratory art before the time of invention (para [0006]), but Muller is silent regarding a flow controller located in a gases flow path between a central gases source and the humidifier, the flow controller configured to receive the flow of gases and to deliver the flow of gases to the humidifier, the flow controller comprising user controls configured to enable a user to set a desired user-set flow rate, or a blower configured to be fluidically connected to the humidifier, the blower comprising an adjustable, variable speed fan configured to deliver the flow of gases over a range of flow rates to the humidifier, the blower further comprising user controls configured to enable a user to set a user-set flow rate, wherein the controller is further configured to adjust power delivered to at least the blower to produce the user-set flow rate. However, Applicant’s APA indicates that a step-down/modulator a flow controller (one or more valves) (para [0029]) located in a gases flow path between a central gases source (i.e. the source upstream of the line from the wall) and a patient device (Fig. 7 in view of para [0029]), the flow controller configured to receive the flow of gases and to deliver the flow of gases to the patient device (para [0029]), or a blower configured to be fluidically connected to a patient device (Fig. 7; para [0029-30]), the blower comprising an adjustable, variable speed fan configured to deliver the flow of gases over a range of flow rates to the patient device (para [0030]), wherein the controller is further configured to adjust power delivered to at least the blower (para [0030], wherein, in order to change the speed of the fan, the power must be increased or decreased). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the pressure generator in the system of Muller with either a flow controller located in a gases flow path between a central gases source and the humidifier, the flow controller configured to receive the flow of gases and to deliver the flow of gases to the humidifier, or a blower configured to be fluidically connected to the humidifier, the blower comprising an adjustable, variable speed fan configured to deliver the flow of gases over a range of flow rates to the humidifier, wherein the controller is further configured to adjust power delivered to at least the blower to produce a particular flow rate as taught by Applicant’s APA and Farbarik (while maintaining the user controls configured to enable a user to set a desired user-set flow rate disclosed by Muller), in order to .

Allowable Subject Matter
Claim 170 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Smith et al. (US 2009/02514 A1), which also teaches taking into account ambient temperature and flow when determining a target output temperature for a humidification chamber (paras [0106-119]), could be modified under 35 USC 103 in view of McPhee and White in a similar manner as Muller above to arrive at the invention of at least claims 158, 171 and 178.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785